DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent April 23, 2021, claim(s) 1, 4-9, 13-15, 24, 30-34, 53, and 70 is/are pending in this application; of these claim(s) 1, 15, 53, and 74 is/are in independent form.  Claim(s) 1, 13-15 is/are currently amended; claim(s) 4-9, 24, 30-34, is/are original; claims 53 and 70 are withdrawn and currently amended; claim(s) 2, 3, 10-12, 16-23, 25-29, 35-52, 54-69, and 71-164 is/are cancelled.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent March 25, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.

Drawings
The drawings were received on March 25, 2021.  These drawings are accepted by the Examiner.

Response to Arguments
Applicant’s arguments, see page 10 line 20 – page 11 line 7, filed April 23, 2021, with respect to the Drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 11 line 8 – page 11 line 17, filed April 23, 2021, with respect to the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn. 
Applicant’s arguments, see page 11 line 18 - 23, filed April 23, 2021, with respect to claims 13 and 14 have been fully considered and are persuasive.  The objection to claims 13 and 14 has been withdrawn. 
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
As the rejection under 35 U.S.C. § 101, Applicant cites case law regarding user interface, specifically Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018).  Applicant points out that the invention in the Data Engine solved a problem using a specialized user interface.  Applicant argues that Applicant’s claimed user interface solves a problem involving a linker technology to couple an epitope tag with a biomolecule.  The Examiner respectfully disagrees that the technological problem is integrated into the rejected claims.  The claims merely recite identifiers representing biological significance as non-functional descriptive material (see MPEP § 2111.05).  The rejected claims describe a computer system that is not functionally related to the chemicals, but instead manipulate identifiers that are intended to convey chemical meaning and meaning of an identifier does not have patentable weight.  In other words, the epitope tags and biomolecules have no functional relationship to the computer-substrate recited in the claims, with the exception of claim 15.
Note that claim 15 is not rejected under 35 U.S.C. § 101 because the Examiner believes that claim 15 is integrated into a practical application using a particular machine to transform a product by combining reagents.  This is because in claim 15, the reagent preparatory apparatus is positively recited and has patentable weight.
Applicant argues further that the claimed invention is unconventional with respect to the manner in which the typical epitope tagged biomolecules are prepared.  Applicant further argues that epitope tagged biomolecules are usually produced prior to a request for the biomolecules, and that Applicant’s invention is unconventional for producing the epitope tagged biomolecules after the request.  However, the claims that are rejected under 35 U.S.C. § 101 do not include limitation for preparing any biomolecules, and mainly recite the computerized request as an abstract idea in isolation on a general purpose computer.  Therefore, the rejection under 35 U.S.C. § 101 is not withdrawn.
As to the rejection under 35 U.S.C. § 102, Applicant notes specific definitions for “epitope tagged biomolecule” and “epitope tags” that are established in Applicant’s Specification.  However, in claims 1, 4-9, 13-14, 24, and 30-34, the nature of the “epitope tagged biomolecule” and “epitope tags” are nonfunctional descriptive matter that are the meaning and purpose of computerized identifiers.  The meaning and purpose of the identifiers do not have patentable weight in this computerized information retrieval system (see MPEP § 2111.05).
The rejection of claim 15 has been withdrawn.  This is because claim 15 includes a reagent preparatory apparatus that produces an “epitope tagged biomolecule” reagent, which is limited by the definition in Applicant’s Specification at page 8 lines 24-25, which is affected by the definition of “epitope tags” defined in Applicant’s Specification page 11 at lines 20-25.  The reagent preparatory apparatus produces the actual reagents and is not a mere interface for storage and retrieval of computerized identifiers.

Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 includes a reagent preparatory apparatus that produces an “epitope tagged biomolecule” reagent, which is limited by the definition in Applicant’s Specification at page 8 lines 24-25, which is affected by the definition of “epitope tags” defined in Applicant’s Specification page 11 at lines 20-25.  The reagent preparatory apparatus produces the actual reagents and is not a mere interface for storage and retrieval of computerized identifiers.  This element was not taught in the cited reference, and the machine transformation of the chemicals and reagents, as specified by the computer, integrates the abstract computerized idea into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 13-14, 24, and 30-34 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process. This judicial exception is not integrated into a practical application because the additional elements, as an ordered combination, are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because not only are they insignificant extra-solution activity, but they are also routine and conventional data storing and transmitting over a network.  Storing data has been addressed in the cases Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Transmitting data over a network has been addressed in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

Note that the Examiner believes that claim 15 is integrated into a practical application using a particular machine to transform a product by combining reagents.  Claim 15 is not rejected under 35 U.S.C. § 101 in this Office Action.

The rejected claims recite abstract ideas and additional elements as follows:

(a product claims may recite a mental process; see MPEP § 2106.04(a)(2), subsection III D), the system comprising:
an input manager for receiving a request for an epitope tagged biomolecule reagent (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) wherein the request for an epitope tagged biomolecule reagent comprises a biomolecule request and an epitope tag request (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362);
a memory for storing a dataset comprising a plurality of epitope tagged biomolecule storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) wherein the memory comprises a first dataset comprising a plurality of biomolecule storage identifiers for a plurality of activated biomolecules and a second dataset comprising a plurality of epitope tag storage (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”);
a processing module communicatively coupled to the memory and configured (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C) to identify one or more epitope tagged biomolecule storage identifiers from the dataset that corresponds to the components of the epitope tagged biomolecule reagent request (this is an abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”); and
an output manager for providing the identified epitope tagged biomolecule storage identifiers (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

4. The system of claim 1, wherein the output manager is operatively coupled to a communication component configured to display the identified epitope tagged biomolecule storage identifiers (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

5. The system of claim 4, wherein the communication component is an electronic display (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

6. The system of claim 4, wherein the communication component is a printer (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

7. The system of claim 1, wherein the input manager is operatively coupled to a graphical user interface (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

8. The system of claim 1, wherein the graphical user interface comprises an internet website menu interface (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

9. The system of claim 1, wherein the input manager is configured to receive a plurality of epitope tagged biomolecule requests (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

13. The system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative biomolecule when a biomolecule storage identifier that corresponds to the biomolecule request is not available (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

14. The system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative epitope tag when an epitope tag storage identifier that corresponds to the epitope tag request is not available (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

24. The system of claim 1, wherein the biomolecule is a compound selected from the group consisting of a polypeptide, a nucleic acid and a polysaccharide (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

30. The system of claim 1, wherein the memory comprises 25 or more biomolecule storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

31. The system of claim 30, wherein the memory comprises 25 or more antibody storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

32. The system of claim 1, wherein the memory comprises 10 or more epitope tag storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

33. The system of claim 32, wherein the memory comprises 25 or more epitope tag storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

34. The system of claim 1, wherein activated biomolecule and activated epitope tag each independently comprise a covalently coupled reactive linker (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 13-14, 24, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0100788 A1: (“Carrino”) .

	As to claim 1, Carrino teaches a system for use in preparing an epitope tagged biomolecule reagent (the intended use in the preamble has little patentable weight), the system comprising:
an input manager for receiving a request for an epitope tagged biomolecule reagent (the intended purpose of the request in a computer system has little patentable weight; Carrino Para [0026]: providing a customer an input for identifying a matched combination of target biological molecules) wherein the request for an epitope tagged biomolecule reagent comprises a biomolecule request and an epitope tag request (purpose of the request has little patentable weight in the computer system; Carrino Para [0152] multiple requests from a catalog of identifiers provided by the company Invitrogen; Carrino Para [0152] establishes multiple purposes of the requests, including, but not limited to, antibodies and antibody labels, such as fluorophores);
a memory for storing a dataset comprising a plurality of epitope tagged biomolecule storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0152]: information identifying biological products), wherein the memory comprises a first dataset (the Examiner interprets a first dataset to be a portion of a larger dataset) comprising a plurality of biomolecule storage identifiers for a plurality of activated biomolecules (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0152]: information identifying biological products) and a second (the Examiner interprets a second dataset to be a portion of a larger dataset) comprising a plurality of epitope tag storage identifiers for a plurality of activated epitope tags (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0152]: information identifying additional biological products of various types);
a processing module communicatively coupled to the memory and configured to identify one or more epitope tagged biomolecule storage identifiers from the dataset that corresponds to the components of the epitope tagged biomolecule reagent request (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0047]: searching for identifiers of target biological items); and
an output manager for providing the identified epitope tagged biomolecule storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0045]: outputting products from the search).

As to claim 4, Carrino teaches the system of claim 1, wherein the output manager is operatively coupled to a communication component configured to display the identified epitope tagged biomolecule storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0045]: outputting products from the search).

(Carrino Para [0045]: outputting products from the search on a display).

As to claim 6, Carrino teaches the system of claim 4, wherein the communication component is a printer (Carrino Para [0161]: wherein the interface is an interface with a peripheral; Para [0175] provides evidence that the communication component is intended to print the text).

As to claim 7, Carrino teaches the system of claim 1, wherein the input manager is operatively coupled to a graphical user interface (Carrino Para [0045]: outputting products from the search on a display, such as the graphical user interface in Figure 21).

As to claim 8, Carrino teaches the system of claim 1, wherein the graphical user interface comprises an internet website menu interface (Carrino Para [0045]: outputting products from the search on a display, such as the graphical user interface in Figure 21 which shows an Internet website menu interface).

As to claim 9, Carrino teaches the system of claim 1, wherein the input manager is configured to receive a plurality of epitope tagged biomolecule requests (the intended purpose of the request in a computer system has little patentable weight; Carrino Para [0026]: providing a customer an input for identifying a matched combination of target biological molecules).

As to claim 13, Carrino teaches the system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative biomolecule when a biomolecule storage identifier that corresponds to the biomolecule request is not available (Carrino Para [0340]: providing recommendations for biomolecules and alternative biomolecules and listing whether is biomolecule is in-stock or out-of-stock).

As to claim 14, Carrino teaches the system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative epitope tag when an epitope tag storage identifier that corresponds to the epitope tag request is not available (Carrino Para [0340]: providing recommendations for biomolecules and alternative biomolecules and listing whether is biomolecule is in-stock or out-of-stock).

As to claim 24, Carrino teaches the system of claim 1, wherein the biomolecule is a compound selected from the group consisting of a polypeptide, a nucleic acid and a polysaccharide (the meaning and purpose of the biomolecule does not limit the claim because it merely limits the intended purpose of the request and the meaning of the identifiers that are non-functional descriptive matter; Carrino Para [0152] establishes that the products may be antibodies and antibody labels, such as fluorophores).

As to claim 30, Carrino teaches the system of claim 1, wherein the memory comprises 25 or more biomolecule storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0047]: identifiers of target biological items).

As to claim 31, Carrino teaches the system of claim 30, wherein the memory comprises 25 or more antibody storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0047]: identifiers of target biological items).

As to claim 32, Carrino teaches the system of claim 1, wherein the memory comprises 10 or more epitope tag storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0047]: identifiers of target biological items).

As to claim 33, Carrino teaches the system of claim 32, wherein the memory comprises 25 or more epitope tag storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight; Carrino Para [0047]: identifiers of target biological items).

As to claim 34, Carrino teaches the system of claim 1, wherein activated biomolecule and activated epitope tag each independently comprise a covalently coupled reactive linker (the meaning and purpose of the biomolecule does not limit the claim because it merely limits the intended purpose of the request and the meaning of the identifiers that are non-functional descriptive matter; Carrino Para [0152]: antibodies generally have at least one linker atom that is able to covalently link to at least one linker atom of an antibody label, such as a fluorophore).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2003/0022285 A1: the Examiner believes that Applicant intended to cite this reference on a PTO-1449.
US 2005/0240352 A1:  Procurement of biological products by searching for biological information such as epitopes (see Para [0028] for mention of epitopes as a biological attribute for searching).
US 2003/0120432 A1: Online ordering of custom biological materials, such viral epitopes
US 2012/0203567 A1: ordering particular antigens in the context of blood transfusions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 22, 2021